DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments, particularly claim amendments, on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 11/2/2022 with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, said arguments on at least pages 11-12 seem to reject that the teachings of Majhi which include memory material such SiO2, Al2O3, TiO2, ZrO2 and that anticipate the claimed subject matter as found in original claims 6-7 and 16-17, which also includes the same memory material listed above, somehow, strangely and unexpectedly do not share the same properties. That is, because the teachings of Majhi do not expressly include that the band gap of, for example, Al2O3 is greater than 7 eV, somehow the Al2O3 in the disclosure of the present Application may be different, or at least have different properties than the Al2O3 in the teachings of Majhi. This is found peculiar and of course unpersuasive. Nevertheless, so that there is no question that, for example, Al2O3 in the disclosure of the present Application and the teachings of Majhi cannot have different properties, US 20200161372 to Beckman et al. (“Beckman”) clearly and expressly provides in at least [0051]: More specifically, the band gap of aluminum oxide is approximately 8.6 eV, the band gap of silicon oxide is approximately 9.2 eV and the band gap of magnesium oxide is approximately 8.0 eV. Claim(s) 1 and 14 as amended 11/2/2022 now incorporate original claims 6 and 16, respectively. Wherein, the bang gap claimed is “greater than 7 eV.” Clearly, at least 8 eV is greater than 7 eV. Thus at least claims 1 and 14 are now rejected, in part, based on the analysis above found. Thus, for reasons as set forth above this Office action is made FINAL.
Claim(s) 6 and 16 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1020080033526 (IDS cited) to Hwang et al. (“Hwang”) in view of U.S. Patent/Publication No. 20200161372 to Beckman et al. (“Beckman”).  

As to claim 1, Hwang teaches A semiconductor device (As found in at least the Abstract), comprising: a word line; a bit line crossing the word line; and 5a memory cell coupled to the word line and the bit line to receive an electrical signal to control the memory cell (As found in at least FIG. 1 and at least the Abstract; moreover, one of ordinary skill in the art would recognize that the memory device in the teachings of Hwang obviously includes a word line (row line) and a bit line (column line), and wherein at the intersection thereof a memory cell is found; and which memory cells by means of such word line and bit line is voltage/current biased) and including a switching material layer and an oxidation-reduction reversible material layer that is in contact with the switching material layer to allow for either oxidation reaction or reduction 10reaction to occur in response to different amplitudes and different polarities of the electrical signal, wherein the oxidation-reduction reversible material layer and the switching material layer responds to a first threshold voltage and a first polarity of the electrical signal to generate an 15oxidation interface between the switching material layer and the oxidation-reduction reversible material layer, and responds to a second threshold voltage and a second polarity of the electrical signal to reduce the generation of the oxidation interface (As found in at least FIG. 1 and Pages 4-6: switching material 13, oxidation-reduction reversible material 15; 13 and 15 in contact; moreover, as found in at least the Abstract and pages 4-6, and at least Claim 10).
Moreover, section two (2) above is referenced herein fully and completely, and made part integral of the claim(s) rejection.
Hwan and Beckman are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory that may include material that has a given property.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hwang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Beckman also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As set forth in at least [0051] in Beckman: More specifically, the band gap of aluminum oxide is approximately 8.6 eV, the band gap of silicon oxide is approximately 9.2 eV and the band gap of magnesium oxide is approximately 8.0 eV.
Therefore, it would have been obvious to combine Hwan with Beckman to make the above modification.
As to claim 4, Hwang teaches wherein the oxidation interface is generated by applying a reset voltage of a first polarity to the memory cell during a reset operation, and the oxidation interface is dissipated by applying a set voltage of a second polarity different from the first polarity to the memory 15cell during a set operation (As found in at least page 5 under “Effects of the Invention:” “the redox reaction” (in Chemistry redox defined as: a process in which one substance or molecule is reduced and another oxidized; oxidation and reduction considered together as complimentary processes; as provided for example the Merriam-Webster Dictionary, 10th edition)).

Claim(s) 2-3, 5, 7, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1020080033526 (IDS cited) to Hwang et al. (“Hwang”) in view of U.S. Patent/Publication No. 20200161372 to Beckman et al. (“Beckman”), further in view of U.S. Patent/Publication No. 10388869 to Majhi et al. (“Majhi”).  
As to claim 2, while Hwang teaches in at least FIG. 1, teaches oxidation-reduction reversible material layer 15 is between an electrode 17 and switching material layer 13, and wherein electrode 17 would obviously connect to a voltage/current conductive line, moreover, at least Majhi complements such teachings: wherein the oxidation-reduction reversible material layer is disposed between the word line and the switching material layer (As found in at least FIG. 5: word line 505, switching layer 215 and the oxidation-reduction reversible material layer 221).
Hwang and Majhi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may include resistive switching layers as storage layers.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hwang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Majhi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Hwang teaches the memory cells structure as found in at least FIG. 1; it includes an electrode for the cell to couple to voltage/current conductive lines; one such line would be a word line; such word line found in the teachings of Majhi in at least FIG. 5.  
Therefore, it would have been obvious to combine Hwang with Majhi to make the above modification.
As to claim 3, at least Majhi teaches wherein a threshold voltage of the memory cell is changed from the first threshold voltage to the second threshold voltage by a set 5operation performed on the memory cell, and the threshold voltage of the memory cell is changed from the second threshold voltage to the first threshold voltage by a reset operation performed on the memory cell (As found in at least Column 1, lines 48-67; Column 5, lines 1-11).
As to claim 5, at least Majhi teaches wherein the oxidation interface includes a first surface contacting the switching material layer and a second surface contacting the 20oxidation-reduction reversible material layer, and a portion within the oxidation interface that is closer to the first surface than the second surface has a higher oxygen concentration than 40 152907934.1U.S. Patent Application Attorney Docket No. 088453-8413.US00 another portion within the oxidation interface that is closer to the second surface than the first surface (As found in at least FIGS. 1 and 5: note in FIG. 1: 116 (defined as oxygen vacancies) are more numerous above than below; alternatively, in the claim language, higher concentration of oxygen below than above).
As to claim(s) 7, at least Majhi teaches wherein the 5switching material layer includes an insulating layer having an energy band gap equal to or greater than 7 eV; wherein the switching material layer includes SiO2, A1203, TiO2, or ZrO2, or a 10combination thereof (As found in at least Column 5, lines 12-40, the switching material layer 215 includes at least one of SiO2, A1203, TiO2, or ZrO2; given that 215 includes the same material as claimed, it follows that it would have the same electro-chemical properties, including the bandgap of better than 7 eV).
As to claim 11, at least Majhi teaches wherein a thickness of the switching material layer is 5 to 200 A (As found in at least Column 5, lines 41-47: switching layer 215 is between 5 to 200 A).
As to claim 12, at least Mahi teaches wherein the oxidation-reduction reversible material layer includes tantalum (Ta), hafnium (Hf), aluminum (Al), strontium (Sr), or ruthenium (Ru), or a combination thereof (As found in at least FIG. 1A and Column 1, lines 66-67, Column 2, down to line 5: layer 121).
As to claim 13, at least Majhi teaches wherein the memory cell has a first logic state corresponding to the first threshold voltage or a second logic state corresponding to the second threshold voltage (As found in at least Column 4, lines 62-67, Column 5, down to line 11).
As to claim 14, see rejection to at least claim(s) 1, 4 and 13; moreover, the method is inherently taught by the apparatus.
As to claim 15, at least Mahi teaches performing a read operation by applying a read voltage having a level between the first threshold voltage and the 15second threshold voltage to the memory cell (As found in at least Column 5, lines 2-11).
As to claim(s) 17, see rejection to at least claim(s) 7 and 12.
As to claim(s) 18, see rejection to at least claim(s) 2.
As to claim(s) 19, see rejection to at least claim(s) 5.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1020080033526 (IDS cited) to Hwang et al. (“Hwang”) in view of U.S. Patent/Publication No. 20200161372 to Beckman et al. (“Beckman”), further in view of U.S. Patent/Publication No. 10388869 to Majhi et al. (“Majhi”), and further in view of 20200321354 to Yoo (“Yoo”).
As to claim(s) 8-9, while Hwang as modified teaches the switching material layer includes at least one of SiO2, A1203, TiO2, or ZrO2, and further, as found in Majhi, this being a metal oxide.
Relevantly, Yoo teaches wherein the switching material layer includes a dopant and an insulating layer. wherein the dopant includes boron (B), carbon (C), nitrogen (N), aluminum (Al), phosphorus (P), arsenic (As), silicon (Si), or germanium (Ge), or a combination thereof (As found in at least [0030]).
Hwang as modified and Yoo are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may include resistive switching layers as storage layers.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hwang as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Yoo also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: having a dopant layer, defined in electro-chemical art, as a substance used to produce a desired electrical characteristic, would naturally lead to such outcome: produce a desired electrical characteristic.
Therefore, it would have been obvious to combine Hwang as modified with Yoo to make the above modification.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1020080033526 (IDS cited) to Hwang et al. (“Hwang”) in view of U.S. Patent/Publication No. 20200161372 to Beckman et al. (“Beckman”), further in view of U.S. Patent/Publication No. 10388869 to Majhi et al. (“Majhi”), and further in view of US Publication 20200321354 to Yoo (“Yoo”), and further in view of JP 2001267432 A to Coolbaugh et al. (“Coolbaugh”).
As to claim 10, at least Coolbaugh teaches, in a metal oxide that has a dopant layer of Boron, wherein a concentration of the dopant is 1E14 to 1E17 at/cm2 (As found in at least under the “Description”: “boron having a concentration of about 4 × 10 .sup.15 atoms / cm .sup.2”).
Hwang as modified and Coolbaugh are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices and semiconductor devices generally, that may include resistive switching layer.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hwang as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Coolbaugh also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: having a dopant layer, defined in electro-chemical art, as a substance used to produce a desired electrical characteristic, would naturally lead to such outcome: produce a desired electrical characteristic.
Therefore, it would have been obvious to combine Hwang as modified with Coolbaugh to make the above modification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827